EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicants’ attorney, Mr. Christopher Mitchell, reg. # 54946, on 03/15/2021.

The application has been amended as follows: 

6. (Currently Amended) A network device comprises a processor for network management based on NETwork CONFiguration (NETCONF) protocol, the network device comprising:
a receiving unit configured to receive a Remote Procedure Call (RPC) message from a network management system, the RPC message instructing the network device to perform an edit operation on a configuration of the network device;
a generating unit configured to generate a configuration change notification based on the received RPC message to indicate that the configuration of the network device has changed, the configuration change notification indicating a target of the edit operation, a type of the edit 
a transmitting unit configured to transmit the configuration change notification to the network management system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446